Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred K. Dassler on 3 March 2021.

The application has been amended as follows: 
Claims 17, 29, 30, 32, 33, 25 are rejoined;
Claim 17, line 1, “withdrawn-“ has been deleted;
Claim 17, line 3, “said wear protection zone” has been changed to –said tooth wear protection zone—;
Claim 24, line 8, “said wear protection zones” has been changed to –said roller wear protection zones—;
Claim 29, line 1, “withdrawn” has been changed to –original—;
Claim 30, line 1, “withdrawn-“ has been deleted;
Claim 30, line 3, “alternatively” has been deleted;
Claim 30, line 4, “body to the” has been changed to –body to at least one of the—;
Claim 30, lines 7-10, “c. over the entire said roller… of the greatest wear; or” has been deleted;
Claim 30, line 11, “e.” has been changed to –c.—;
Claim 31 is cancelled;
Claim 32, line 1, “withdrawn-“ has been deleted;
Claim 32, line 3, “tooth wear protection” has been changed to –hard material—;
Claim 33, line 1, “withdrawn-“ has been deleted;
Claim 33, line 9, “a wear protection” has been changed to –a roller wear protection—;
Claim 33, line 10, “the wear” has been changed to –the roller wear—;
Claim 33, line 16, “subsequently formed” has been changed to –on the trailing tooth flanks—;
Claim 35, line 1, “withdrawn” has been changed to –original—;
Claim 35, line 1, “assembly” has been changed to –conveying and conditioning roller—;
Claim 35, line 2, “rollers have” has been changed to –roller has—;
Claim 35, line 3, “rollers” has been changed to –roller—.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        March 4, 2021